




AMENDED AND RESTATED U.S. SECURITY AGREEMENT




THIS AMENDED AND RESTATED U.S. SECURITY AGREEMENT (this “Security Agreement”),
is entered into as of March 14, 2012, by and among VOXX INTERNATIONAL
CORPORATION, a Delaware corporation (the “Company”), AUDIOVOX ACCESSORIES
CORPORATION, a Delaware corporation (“ACC”), AUDIOVOX ELECTRONICS CORPORATION, a
Delaware corporation (“AEC”), AUDIOVOX CONSUMER ELECTRONICS, INC., a Delaware
corporation (“ACEI”), AMERICAN RADIO CORP., a Georgia corporation (“ARC”), CODE
SYSTEMS, INC., a Delaware corporation (“CSI”), INVISION AUTOMOTIVE SYSTEMS INC.,
a Delaware corporation (“IAS”), BATTERIES.COM, LLC, an Indiana limited liability
company (“Batteries”), KLIPSCH GROUP, INC., an Indiana corporation (“Klipsch”,
and together with the Company, ACC, AEC, ACEI, ARC, CSI, IAS and Batteries,
each, a “Domestic Borrower” and collectively, the “Domestic Borrowers”), each of
the Domestic Subsidiaries of the Company from time to time party hereto
(individually a “Domestic Guarantor” and collectively the “Domestic Guarantors”;
the Domestic Guarantors, together with the Domestic Borrowers, individually a
“Obligor” and collectively the “Obligors”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent under the Credit Agreement
referred to below (in such capacity, the “Administrative Agent”) for the several
banks and other financial institutions as may from time to time become parties
to such Credit Agreement (individually a “Lender” and collectively the
“Lenders”).




RECITALS


WHEREAS, the Domestic Borrowers entered into that certain Credit Agreement,
dated as of March 1, 2011 (as amended, modified or supplemented prior to the
date hereof, the “Existing Credit Agreement”), by and among the Domestic
Borrowers, certain domestic and foreign subsidiaries of one or more of the
Domestic Borrowers, as guarantors, the lenders from time to time party thereto,
and Wells Fargo Capital Finance, LLC, a Delaware limited liability company, as
agent for the lenders thereunder;


WHEREAS, in connection with the Existing Credit Agreement, the Domestic
Borrowers and certain of their subsidiaries entered into that certain Security
Agreement, dated as of March 1, 2011 (“Existing Security Agreement”) to secure
the Domestic Borrowers' obligations pursuant to the Existing Credit Agreement;


WHEREAS, the Domestic Borrowers are amending and restating the Existing Credit
Agreement in its entirety pursuant to that certain Amended and Restated Credit
Agreement dated as of the date hereof (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among the Obligors, the other Credit Parties party thereto, the Lenders party
thereto and the Administrative Agent, pursuant to which the Lenders have agreed
to make Loans and to issue and/or acquire participation interests in Letters of
Credit upon the terms and subject to the conditions set forth therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue and/or acquire participation interests in Letters of Credit under the
Credit Agreement that the Obligors shall have amended and restated the Existing
Security Agreement by executing and delivering this Security Agreement to the
Administrative Agent for the ratable benefit of the Lenders and the other
Secured Parties (if any).


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration,

1

--------------------------------------------------------------------------------




the receipt and sufficiency of which is hereby acknowledged, the Obligors and
the Administrative Agent agree to amend and restate the Existing Security
Agreement in its entirety upon the following terms and conditions:


1.    Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement,
and the following terms which are defined in the Uniform Commercial Code from
time to time in effect in the State of New York (the “UCC”) are used herein as
so defined: Accession, Account, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claim, Consumer Good, Deposit Account, Document, Electronic
Chattel Paper, Equipment, Farm Product, Fixture, General Intangible, Good,
Instrument, Inventory, Investment Property, Letter-of-Credit Right, Manufactured
Home, Payment Intangible, Proceeds, Securities Account, Securities Intermediary,
Software, Supporting Obligation and Tangible Chattel Paper.


2.    Grant of Security Interest in the Collateral.


(a)    To secure the prompt payment and performance in full when due, whether by
lapse of time, acceleration, mandatory prepayment or otherwise, of the Credit
Party Obligations, each Obligor hereby grants to the Administrative Agent, for
the ratable benefit of the Secured Parties, a continuing security interest in,
and a right to set off against, any and all right, title and interest of such
Obligor in and to the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”):


(i)    all Accounts;


(ii)    all cash and Cash Equivalents;


(iii)    all Chattel Paper (including Electronic Chattel Paper);


(iv)    all Commercial Tort Claims as set forth on Schedule 3.16(d) to the
Credit Agreement (as updated from time to time in accordance with the Credit
Agreement);


(v)    all Copyright Licenses;


(vi)    all Copyrights;


(vii)    all Deposit Accounts;


(viii)    all Documents;


(ix)    all Equipment;


(x)    all Fixtures;


(xi)    all General Intangibles;


(xii)    all Goods;


(xiii)    all Instruments;


(xiv)    all Inventory;


(xv)    all Investment Property;

2

--------------------------------------------------------------------------------






(xvi)    all Letter-of-Credit Rights;


(xvii)    all Material Contracts and all such other agreements, contracts,
leases, licenses, tax sharing agreements or hedging arrangements now or
hereafter entered into by an Obligor, as such agreements may be amended or
otherwise modified from time to time (collectively, the “Subject Agreements”),
including without limitation, (A) all rights of an Obligor to receive moneys due
and to become due under or pursuant to the Subject Agreements, (B) all rights of
an Obligor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Subject Agreements, (C) claims of an Obligor for damages
arising out of or for breach of or default under the Subject Agreements and
(D) the right of an Obligor to terminate the Subject Agreements, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder;


(xviii)    all Patent Licenses;


(xix)    all Patents;


(xx)    all Payment Intangibles;


(xxi)    all Securities Accounts;


(xxii)    all Software;


(xxiii)    all Supporting Obligations;


(xxiv)    all Trademark Licenses;


(xxv)    all Trademarks;


(xxvi)    all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks, and related data processing software (owned by such
Obligor or in which it has an interest) that at any time evidence or contain
information relating to any Collateral or are otherwise necessary or helpful in
the collection thereof or realization thereupon;


(xxvii)    all other personal property of any kind or type whatsoever owned by
such Obligor; and


(xxviii) to the extent not otherwise included, all Accessions, Proceeds and
products of any and all of the foregoing.


(b)    The Obligors and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest created hereby
in the Collateral (i) constitutes continuing collateral security for all of the
Credit Party Obligations, whether now existing or hereafter arising and (ii) is
not to be construed as a present assignment of any Intellectual Property or any
other Collateral.


(c)    The term “Collateral” shall include any Bank Products and any rights of
the Obligors thereunder only for purposes of this Section 2.


(d)    Notwithstanding the foregoing grant of a security interest, (i) no
Account, Instrument,

3

--------------------------------------------------------------------------------




Chattel Paper or other obligation or property of any kind due from, owed by, or
belonging to, a Sanctioned Person or Sanctioned Entity or (ii) any lease in
which the lessee is a Sanctioned Person or Sanctioned Entity shall be
Collateral.


(e)    Notwithstanding the foregoing grant of a security interest, this Security
Agreement shall not constitute a grant of a security interest in any property to
the extent that such grant of a security interest is prohibited by any
Requirements of Law of a Governmental Authority, requires a consent not obtained
of any Governmental Authority pursuant to such Requirement of Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property or Instruments, any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law (including, without limitation, Sections 9-406,
9- 407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law or principles of equity);
provided, that for purposes of the foregoing, it is understood and agreed that
the applicable Obligor will use its reasonable efforts to obtain a consent if
permissible by the applicable Requirement of Law or the applicable contract,
license, agreement, instrument or other document.


(f)    Notwithstanding any provisions of this Agreement to the contrary, (i) the
limitations on pledges of and security interests in the Equity Interests of
Foreign Subsidiaries of the Domestic Borrowers set forth in the Credit Agreement
and the Pledge Agreement shall be applicable to and limit the grant of a
security interest in the Collateral provided for in this Agreement and (ii)
assets will be excluded from the Collateral in circumstances where the
Administrative Agent and the Company agree that the cost of obtaining a security
interest in such assets are excessive in relation to the value afforded thereby.


3.    Provisions Relating to Accounts, Contracts and Agreements.


(a)    Anything herein to the contrary notwithstanding, each of the Obligors
shall remain liable under each of its material Accounts, contracts and
agreements to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such material Account or the terms of such
contract or agreement. Neither the Administrative Agent nor any Secured Party
shall have any obligation or liability under any Account (or any agreement
giving rise thereto), contract or agreement by reason of or arising out of this
Security Agreement or the receipt by the Administrative Agent or any Secured
Party of any payment relating to such Account, contract or agreement pursuant
hereto, nor shall the Administrative Agent or any Secured Party be obligated in
any manner to perform any of the obligations of an Obligor under or pursuant to
any Account (or any agreement giving rise thereto), contract or agreement, to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
under any Account (or any agreement giving rise thereto), contract or agreement,
to present or file any claim, to take any action to enforce any performance or
to collect the payment of any amounts which may have been assigned to it or to
which it may be entitled at any time or times.


(b)    The Administrative Agent hereby authorizes the Obligors to collect the
Accounts; provided, that the Administrative Agent may curtail or terminate such
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative

4

--------------------------------------------------------------------------------




Agent at any time after the occurrence and during the continuation of an Event
of Default, any payments of Accounts, when collected by the Obligors (i) shall
be forthwith (and in any event within two (2) Business Days) deposited by the
Obligors in a collateral account maintained under the sole dominion and control
of the Administrative Agent, subject to withdrawal by the Administrative Agent
for the account of the Secured Parties only as provided in Section 12 hereof,
and (ii) until so turned over, shall be held by the Obligors in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of the
Obligors.


(c)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right, but not the obligation, to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and the
Obligors shall furnish all such assistance and information as the Administrative
Agent may require in connection with such test verifications. After the
occurrence and during the continuance of an Event of Default, upon the
Administrative Agent's request and at the expense of the Obligors, the Obligors
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts. After the occurrence and during the continuance of an Event of
Default, the Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent's satisfaction the existence, amount and terms of any
Accounts.


4.    Representations and Warranties. Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that so long as any of the Credit Party Obligations (other than contingent
indemnity obligations that survive termination of the Credit Documents pursuant
to the stated terms thereof) remain outstanding or any Credit Document is in
effect, and until all of the Commitments shall have been terminated:


(a)    Chief Executive Office; Books & Records; Legal Name; State of Formation.
No Obligor has in the four (4) months preceding the Closing Date changed its
name, been party to a merger, consolidation or other change in structure or used
any tradename not disclosed on Schedule 4(a) attached hereto (as updated from
time to time).


(b)    Ownership. Each Obligor is the legal and beneficial owner of its
Collateral and, subject to Section 2(e), has the right to pledge, sell, assign
or transfer the same in accordance with the provisions hereof.


(c)    Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral of such Obligor and, if and when properly
perfected by filing, obtaining possession, the granting of control to the
Administrative Agent or otherwise, shall constitute a valid first priority,
perfected security interest in such Collateral (subject to Permitted Liens), to
the extent such security interest can be perfected by (i) filing, obtaining
possession, the granting of control or otherwise under the UCC, (ii) by filing
an appropriate notice with the United States Patent and Trademark Office or the
United States Copyright Office, or (iii) such other action as may be required
pursuant to any applicable jurisdictions' certificate of title statute, free and
clear of all Liens except for Permitted Liens.


(d)    Consents. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Security Agreement, (iv) compliance
with the Federal Assignment of Claims Act or comparable state law, and/or
(v) the

5

--------------------------------------------------------------------------------




filing, registration or other action required pursuant to any applicable
certificate of title statute, no consent or authorization of, filing with, or
other act by or in respect of, any arbitrator or Governmental Authority and no
consent of any other Person (including, without limitation, any stockholder,
member or creditor of such Obligor) is required (A) for the grant by such
Obligor of the security interest in the Collateral granted hereby or for the
execution, delivery or performance of this Security Agreement by such Obligor or
(B) for the perfection of such security interest or the exercise by the
Administrative Agent of the rights and remedies provided for in this Security
Agreement.


(e)    Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber (as such term is used in the UCC).


(f)    Accounts. With respect to the Accounts of the Obligors, the right to
receive payment under each Account is assignable except where the account debtor
with respect to such Account is a Governmental Authority, to the extent
assignment of any such right to payment is prohibited or limited by applicable
law, regulations, administrative guidelines or contract.


(g)    Inventory. No Inventory of an Obligor is held by a third party (other
than an Obligor) pursuant to consignment, sale or return, sale on approval or
similar arrangement.


(h)    Intellectual Property.


(i)    Each of the Obligors and its Subsidiaries owns, or has the legal right to
use, all Intellectual Property, tradenames, technology, know-how and processes
necessary for each of them to conduct its business as currently conducted.


(ii)    Except as disclosed in Schedule 3.16(a) to the Credit Agreement, (A)
each Obligor has the right to use its Intellectual Property and (B) all
registrations with and applications to Governmental Authorities in respect of
such Intellectual Property are valid and in full force and effect.


(iii)    None of the Obligors is in default (or with the giving of notice or
lapse of time or both, would be in default) under any license to use its
Intellectual Property; no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor do the Obligors
or any of their Subsidiaries know of any such claim; and, to the knowledge of
the Obligors or any of their Subsidiaries, the use of such Intellectual Property
by any of the Obligors or any of its Subsidiaries does not infringe on the
rights of any Person except, in any such case under this clause (iii), which
could not be reasonably likely to have a Material Adverse Effect.


(iv) The Obligors have recorded or deposited with and paid to the United States
Copyright Office, the Register of Copyrights, the Copyrights Royalty Tribunal or
other Governmental Authority, all notices, statements of account, royalty fees
and other documents and instruments required under the terms and conditions of
any Contractual Obligation of the Obligors and/or under Title 17 of the United
States Code and the rules and regulations issued thereunder (collectively, the
“Copyright Act”), and are not liable to any Person for copyright infringement
under the Copyright Act or any other law, rule, regulation, contract or license
as a result of their business operations except, in any such case, which could
not be reasonably likely to have a Material Adverse Effect.

6

--------------------------------------------------------------------------------






(v)    All material Intellectual Property of each Obligor is valid, subsisting,
unexpired, enforceable and has not been abandoned, and each Obligor is legally
entitled to use each of its tradenames.


(vi)    Except as set forth in Schedule 3.16(a) to the Credit Agreement, none of
the material Intellectual Property of the Obligors is the subject of any
licensing or franchise agreement.


(vii)    No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of any Intellectual
Property of the Obligors except, in any such case, which could not be reasonably
likely to have a Material Adverse Effect.


(viii)    No action or proceeding is pending seeking to limit, cancel or
question the validity of any Intellectual Property of the Obligors, or which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect on the value of any such Intellectual Property.


(ix)    All applications pertaining to the material Intellectual Property of
each Obligor have been duly and properly filed, and all registrations or letters
pertaining to such Intellectual Property have been duly and properly filed and
issued, and all of such Intellectual Property is valid and enforceable.


(x)    No Obligor has made any assignment or entered into any agreement in
conflict with the security interest of the Administrative Agent in the material
Intellectual Property of each Obligor hereunder.


(i)    Documents, Instruments and Chattel Paper. All Documents, Instruments and
Chattel Paper describing, evidencing or constituting Collateral are, to the
Obligors' knowledge, complete, valid, and genuine.


(j)    Equipment. Except as could not reasonably be expected to have a Material
Adverse Effect, with respect to each Obligor's Equipment: (i) such Obligor has
good and marketable title thereto; (ii) all such Equipment is in normal
operating condition and repair, ordinary wear and tear alone excepted (subject
to casualty events), and is suitable for the uses to which it is customarily put
in the conduct of such Obligor's business; and (iii) no Equipment used in the
conduct of such Obligor's business is leased, except for non-material items.


(k)    Restrictions on Security Interest. Except as could not reasonably be
expected to have a Material Adverse Effect, none of the Obligors is party to any
material license or any material lease that contains legally enforceable
restrictions on the granting of a security interest therein.


5.    Covenants. Each Obligor covenants that, so long as any of the Credit Party
Obligations (other than contingent indemnity obligations that survive
termination of the Credit Documents pursuant to the stated terms thereof) remain
outstanding or any Credit Document is in effect, and until all of the
Commitments shall have been terminated, such Obligor shall:


(a)    Perfection of Security Interest by Filing, Etc. Execute and deliver to
the Administrative Agent and/or file such agreements, assignments or instruments
(including affidavits, notices, reaffirmations, amendments and restatements of
existing documents, and any document as may be

7

--------------------------------------------------------------------------------




necessary if the law of any jurisdiction other than New York becomes or is
applicable to the Collateral or any portion thereof, in each case, as the
Administrative Agent may reasonably request) and do all such other things as the
Administrative Agent may reasonably deem necessary or appropriate (i) to assure
to the Administrative Agent its security interests hereunder are perfected,
including (A) such financing statements (including continuation statements) or
amendments thereof or supplements thereto or other instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC and any other personal property security legislation in the appropriate
state(s) or province(s), (B) with regard to registered Copyrights, a Notice of
Grant of Security Interest in Copyrights for filing with the United States
Copyright Office in the form of Exhibit A attached hereto, (C) with regard to
Patents, a Notice of Grant of Security Interest in Patents for filing with the
United States Patent and Trademark Office in the form of Exhibit B attached
hereto and (D) with regard to Trademarks, a Notice of Grant of Security Interest
in Trademarks for filing with the United States Patent and Trademark Office in
the form of Exhibit C attached hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder. Each Obligor hereby authorizes the
Administrative Agent to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time deem reasonably
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, including, without limitation, any
financing statement that describes the Collateral as “all personal property” or
“all assets” of such Obligor or that describes the Collateral in some other
manner as the Administrative Agent reasonably deems necessary or advisable. Each
Obligor agrees to mark its books and records to reflect the security interest of
the Administrative Agent in the Collateral.


(b)    Perfection of Security Interest by Possession. If (i) any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Document, Instrument, Tangible Chattel Paper or Supporting Obligation or
(ii) any Collateral shall be stored or shipped subject to a Document or
(iii) any Collateral shall consist of Investment Property in the form of
certificated securities, then upon the knowledge of a Responsible Officer of an
Obligor, promptly notify the Administrative Agent of the existence of such
Collateral and deliver such Instrument, Chattel Paper, Supporting Obligation,
Document or Investment Property to the Administrative Agent, duly endorsed in a
manner reasonably satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Security Agreement.


(c)    Perfection of Security Interest Through Control. If any Collateral shall
consist of Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights,
Securities Accounts or uncertificated Investment Property, execute and deliver
(and, with respect to any Collateral consisting of a Securities Account or
uncertificated Investment Property, cause the Securities Intermediary or the
issuer, as applicable, with respect to such Investment Property to execute and
deliver) to the Administrative Agent all control agreements, assignments,
instruments or other documents as reasonably requested by the Administrative
Agent for the purposes of obtaining and maintaining control of such Collateral.
If any Collateral shall consist of Deposit Accounts or Securities Accounts,
comply with Section 6.14 of the Credit Agreement.


(d)    Other Liens. Defend its interests in the Collateral against the claims
and demands of which it is aware of all other parties claiming an interest
therein and keep the Collateral free from all Liens, except, in each case, for
Permitted Liens. Neither the Administrative Agent nor any Secured Party
authorizes any Obligor to, and no Obligor shall, sell, exchange, transfer,
assign, lease or

8

--------------------------------------------------------------------------------




otherwise dispose of the Collateral or any interest therein, except as permitted
under the Credit Agreement.


(e)    Preservation of Collateral. Keep the Collateral in good order, condition
and repair in all material respects, ordinary wear and tear excepted, and not
use the Collateral in violation of the provisions of this Security Agreement or
any other agreement relating to the Collateral or any policy insuring the
Collateral or any applicable Requirement of Law, except where no Material
Adverse Event could reasonably be expected to occur.


(f)    Changes in Structure or Location. Except as permitted pursuant to
Section 6.8 of the Credit Agreement, no Obligor may (i) alter its legal
existence or, in one transaction or a series of transactions, merge into or
consolidate with any other entity, or sell all or substantially all of its
assets, (ii) change its state of incorporation or organization, or (iii) change
its registered legal name.


(g)    Collateral Held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee or any agent or
processor of such Obligor, (i) notify the Administrative Agent of such
possession, (ii) notify such Person of the Administrative Agent's security
interest for the benefit of the Secured Parties in such Collateral,
(iii) instruct such Person to hold all such Collateral for the Administrative
Agent's account subject to the Administrative Agent's instructions and (iv)
comply with the provisions of Section 5.13 of the Credit Agreement.


(h)    Treatment of Accounts. Except as could not reasonably be expected to have
a Material Adverse Effect, (i) not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of an Obligor's business and (ii) maintain at
its principal place of business a record of Accounts consistent with customary
business practices.


(i)    Covenants Relating to Inventory.


(i)    Comply with the provisions of Section 5.5(a) of the Credit Agreement, at
its own cost and expense.


(ii)    If any of the Inventory with a value in excess of $100,000 is at any
time evidenced by a document of title, promptly upon the knowledge of a
Responsible Officer of an Obligor, notify the Administrative Agent thereof and,
upon the request of the Administrative Agent, deliver such document of title to
the Administrative Agent.


(j)    Covenants Relating to Copyrights.


(i)    Employ the Copyright for each material Work with such notice of copyright
as may be required by law to secure copyright protection.


(ii)    Not do any act or knowingly omit to do any act whereby any material
Copyright may become invalidated and (A) not do any act, or knowingly omit to do
any act, whereby any material Copyright may become injected into the public
domain; (B) notify the Administrative Agent immediately if it knows, or has
reason to know, that any material Copyright could reasonably be expected to
become injected into the public domain or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in any court or tribunal in the
United States or any other country) regarding an Obligor's ownership of any such
Copyright or its

9

--------------------------------------------------------------------------------




validity; (C) take all necessary steps as it shall deem appropriate under the
circumstances to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each material
Copyright owned by an Obligor including, without limitation, filing of
applications for renewal where necessary; and (D) promptly notify the
Administrative Agent of any material infringement of any material Copyright of
an Obligor of which it becomes aware and take such actions as it shall
reasonably deem appropriate under the circumstances to protect such Copyright,
including, where appropriate, the bringing of suit for infringement, seeking
injunctive relief and seeking to recover any and all damages for such
infringement.


(iii)    Not make any assignment or agreement in conflict with the security
interest in the material Copyrights of each Obligor hereunder, except for the
sale or other disposition of assets as permitted under the Credit Agreement.


(k)    Covenants Relating to Patents and Trademarks.


(i)    (A) Continue to use each material Trademark in order to maintain such
Trademark in full force free from any claim of abandonment for non-use,
(B) maintain as in the past the quality of products and services offered under
such Trademark, (C) employ such Trademark with the appropriate notice of
registration, (D) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Security Agreement, and (E) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Trademark may become invalidated.


(ii)    Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.


(iii)    Promptly notify the Administrative Agent if it knows, or has reason to
know, that any application or registration relating to any material Patent or
material Trademark may become abandoned or dedicated, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding
an Obligor's ownership of any such Patent or Trademark or its right to register
the same or to keep, maintain and use the same.


(iv)    Take all reasonable and necessary steps, including, without limitation,
in any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application, to obtain the relevant
registration and to maintain each registration of the material Patents and
Trademarks, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.


(v)    Promptly notify the Administrative Agent after it learns that any
material Patent or Trademark included in the Collateral is infringed,
misappropriated or diluted by a third party and promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such Patent or Trademark.

10

--------------------------------------------------------------------------------






(vi)    Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of any Obligor hereunder, except for the
sale or other disposition of assets as permitted under the Credit Agreement.


(l)    New Patents, Copyrights and Trademarks. To the extent required by and in
accordance with Section 5.2(c) of the Credit Agreement, provide the
Administrative Agent with (i) a listing of all applications, if any, for new
material Patents or Trademarks (together with a listing of application numbers),
which new applications and issued registrations or letters shall be subject to
the terms and conditions hereunder, and (ii) (A) with respect to material
Copyrights, a duly executed Notice of Grant of Security Interest in Copyrights,
(B) with respect to material Patents, a duly executed Notice of Grant of
Security Interest in Patents, (C) with respect to material Trademarks, a duly
executed Notice of Grant of Security Interest in Trademarks or (D) such other
duly executed documents as the Administrative Agent may request in a form
acceptable to counsel for the Administrative Agent and suitable for recording to
evidence the security interest of the Administrative Agent on behalf of the
Secured Parties in any such Copyright, Patent or Trademark which is the subject
of such new application, and the goodwill and General Intangibles of such
Obligor relating thereto or represented thereby.


(m)    Intellectual Property Generally. Upon request of the Administrative
Agent, execute and deliver any and all agreements, instruments, documents, and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent's security interest in the Intellectual Property and the
general intangibles relating thereto including, without limitation, the goodwill
of the Obligors and their Subsidiaries relating thereto or represented thereby
(or such other Intellectual Property or the general intangibles relating thereto
or represented thereby as the Administrative Agent may reasonably request).


(n)    Commercial Tort Claims; Notice of Litigation. Promptly (i) forward to the
Administrative Agent written notification of any and all material Commercial
Tort Claims of the Obligors, including, but not limited to, any and all actions,
suits, and proceedings before any court or Governmental Authority by or
affecting such Obligor or any of its Subsidiaries and (ii) execute and deliver
such statements, documents and notices and do and cause to be done all such
things as may be required by the Administrative Agent, or required by law,
including all things which may from time to time be necessary under the UCC to
fully create, preserve, perfect and protect the priority of the Administrative
Agent's security interest in any material Commercial Tort Claims.


(o)    Status of Collateral as Personal Property. Except as could not reasonably
be expected to have a Material Adverse Effect, at all times maintain the
Collateral as personal property and not affix any of the Collateral to any real
property in a manner which would change its nature from personal property to
real property or a Fixture, unless the Administrative Agent has a first
priority, perfected Lien (subject to Permitted Liens) on such real property or
Fixture.


(p)    Regulatory Approvals. If an Event of Default shall have occurred and be
continuing, promptly, and at its expense, execute and deliver, or cause to be
executed and delivered, all documents and papers the Administrative Agent may
reasonably request and as may be required by law to acquire the consent,
approval, registration, qualification or authorization of any other Person
deemed reasonably necessary or appropriate for the effective exercise of any of
the rights under this Security Agreement (each a “Governmental Approval”).
Without limiting the generality of the foregoing, if an Event of Default shall
have occurred and be continuing, each Obligor shall take any action which the
Administrative Agent may reasonably request in order to transfer and assign to
the Administrative

11

--------------------------------------------------------------------------------




Agent, or to such one or more third parties as the Administrative Agent may
designate, or to a combination of the foregoing, each Governmental Approval of
such Obligor. To enforce the provisions of this subsection, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent is
empowered to request the appointment of a receiver from any court of competent
jurisdiction. Such receiver shall be instructed to seek from the Governmental
Authority an involuntary transfer of control of each such Governmental Approval
for the purpose of seeking a bona fide purchaser to whom control will ultimately
be transferred. Each Obligor hereby agrees to authorize such an involuntary
transfer of control upon the request of the receiver so appointed, and, if such
Obligor shall refuse to authorize the transfer, its approval may be required by
the court. Upon the occurrence and continuance of an Event of Default, such
Obligor shall further use its reasonable best efforts to assist in obtaining
Governmental Approvals, if required, for any action or transaction contemplated
by this Security Agreement, including, without limitation, the preparation,
execution and filing with the Governmental Authority of such Obligor's portion
of any necessary or appropriate application for the approval of the transfer or
assignment of any portion of the assets (including any Governmental Approval) of
such Obligor.


(q)    Insurance. Insure, repair and replace the Collateral of such Obligor as
set forth in the Credit Agreement. All proceeds derived from insurance on the
Collateral shall be subject to the security interest of the Administrative Agent
hereunder.


(r)    Covenants Relating to the Subject Agreements.


(i)    Upon the reasonable request of the Administrative Agent, each Obligor
shall, at its expense, (A) furnish to the Administrative Agent copies of all
material notices, requests and other documents received by such Obligor under or
pursuant to the Subject Agreements, and such other information and reports
regarding the Subject Agreements and (B) make to any other party to any Subject
Agreement such material demands and requests for information and reports or for
action as an Obligor, in such Obligor's commercially reasonable discretion, is
entitled to make thereunder.


(ii)    Unless the applicable Obligor believes it is necessary in the prudent
conduct of its business, no Obligor shall (A) cancel or terminate any Subject
Agreement of such Obligor or consent to or accept any cancellation or
termination thereof; (B) amend or otherwise modify any Subject Agreement of such
Obligor or give any consent, waiver or approval thereunder; (C) waive any
default under or breach of any Subject Agreement of such Obligor; or (D) take
any other action in connection with any Subject Agreement of such Obligor which
would materially impair the value of the interest or rights of such Obligor
thereunder or which would materially impair the interests or rights of the
Administrative Agent hereunder.


(s)    Material Contracts. Upon reasonable the request of the Administrative
Agent, with respect to any Material Contract, each Obligor will (subject to
Section 2(e) hereof) (i) execute and deliver (or cause to be executed and
delivered) to the Administrative Agent a collateral assignment of such Material
Contract (other than the Acquisition Agreement) and a consent to such collateral
assignment, in each case in a form acceptable to the Administrative Agent,
(ii) use commercially reasonable efforts to cause the other parties to such
Material Contract to execute such consent and (iii) do any act or execute any
additional documents reasonably required by the Administrative Agent to ensure
to the Administrative Agent the effectiveness and first priority of its security
interest in such Material Contract (subject to Permitted Liens).


6.    License of Intellectual Property. The Obligors hereby collaterally assign,
transfer and convey

12

--------------------------------------------------------------------------------




to the Administrative Agent, effective upon the occurrence and during the
continuance of any Event of Default, the nonexclusive right and license to use
all Intellectual Property owned or used by any Obligor that relate to the
Collateral and any other collateral granted by the Obligors as security for the
Credit Party Obligations, together with any goodwill associated therewith,
solely to the extent necessary to enable the Administrative Agent to use,
possess and realize on the Collateral and to enable any successor or assign to
enjoy the benefits of the Collateral. This right and license shall inure to the
benefit of all successors, assigns and transferees of the Administrative Agent
and its successors, assigns and transferees, whether by voluntary conveyance,
operation of law, assignment, transfer, foreclosure, deed in lieu of foreclosure
or otherwise. Such right and license is granted free of charge, without
requirement that any monetary payment whatsoever be made to the Obligors.


7.    Special Provisions Regarding Inventory. Notwithstanding anything to the
contrary contained in this Security Agreement, each Obligor may, unless and
until an Event of Default occurs and is continuing and the Administrative Agent
instructs such Obligor otherwise, without further consent or approval of the
Administrative Agent, use, consume, sell, lease and exchange its Inventory in
the ordinary course of its business as presently conducted (and as will be
conducted after giving effect to the Acquisition), whereupon, in the case of
such a sale or exchange, the security interest created hereby in, and the
Administrative Agent's Lien on, the Inventory so sold or exchanged (but not in
any Proceeds arising from such sale or exchange) shall cease immediately without
any further action on the part of the Administrative Agent.


8.    Performance of Obligations; Advances by Administrative Agent. On failure
of any Obligor to perform any of the covenants and agreements contained herein,
the Administrative Agent may, at its sole option and in its sole discretion,
perform or cause to be performed the same and in so doing may expend such sums
as the Administrative Agent may reasonably deem advisable in the performance
thereof, including, without limitation, the payment of any insurance premiums,
the payment of any taxes, a payment to obtain a release of a Lien or potential
Lien, expenditures made in defending against any adverse claim and all other
expenditures which the Administrative Agent may make for the protection of the
security interest hereof or may be compelled to make by operation of law. All
such sums and amounts so expended shall be repayable by the Obligors on a joint
and several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Credit Party Obligations and shall bear interest from the
date said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Administrative Agent on behalf of any Obligor, and
no such advance or expenditure therefor, shall relieve the Obligors of any
default under the terms of this Security Agreement or the other Credit
Documents. The Administrative Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by an Obligor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.


9.    Events of Default.


The occurrence of an event which under the Credit Agreement would constitute an
Event of Default shall be an event of default hereunder (an “Event of Default”).


10.    Remedies.


(a)    General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent and the Secured Parties shall
have, in addition to the rights and remedies provided herein, in the Credit
Documents or by law (including, but not limited to, levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction

13

--------------------------------------------------------------------------------




applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Obligors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Obligors to assemble and make available to the
Administrative Agent at the expense of the Obligors any Collateral at any place
and time designated by the Administrative Agent which is reasonably convenient
to both parties, (iv) remove any Collateral from any such premises for the
purpose of effecting the sale or other disposition thereof, and/or (v) without
demand and without advertisement, notice, hearing or process of law, all of
which each of the Obligors hereby waives to the fullest extent permitted by law,
at any place and time or times, sell and deliver any or all Collateral held by
or for it at public or private sale, by one or more contracts, in one or more
parcels, for cash, upon credit or otherwise, at such prices and upon such terms
as the Administrative Agent deems advisable, in its sole discretion (subject to
any and all mandatory legal requirements). Neither the Administrative Agent's
compliance with any applicable state or federal law in the conduct of such sale,
nor its disclaimer of any warranties relating to the Collateral, shall be
considered to adversely affect the commercial reasonableness of such sale. In
addition to all other sums due the Administrative Agent and the Secured Parties
with respect to the Credit Party Obligations, the Obligors shall pay the
Administrative Agent and each of the Secured Parties all reasonable documented
costs and expenses incurred by the Administrative Agent or any such Secured
Party, including, but not limited to, reasonable attorneys' fees and court
costs, in obtaining or liquidating the Collateral, in enforcing payment of the
Credit Party Obligations, or in the prosecution or defense of any action or
proceeding by or against the Administrative Agent or the Secured Parties or the
Obligors concerning any matter arising out of or connected with this Security
Agreement, any Collateral or the Credit Party Obligations, including, without
limitation, any of the foregoing arising in, arising under or related to a case
under the Bankruptcy Code. To the extent the rights of notice cannot be legally
waived hereunder, each Obligor agrees that any requirement of reasonable notice
shall be met if such notice is personally served on or mailed, postage prepaid,
to the Borrower in accordance with the notice provisions of Section 9.2 of the
Credit Agreement at least ten (10) days before the time of sale or other event
giving rise to the requirement of such notice. The Administrative Agent and the
Secured Parties shall not be obligated to make any sale or other disposition of
the Collateral regardless of notice having been given. To the extent permitted
by law, any Secured Party may be a purchaser at any such sale. To the extent
permitted by applicable law, each of the Obligors hereby waives all of its
rights of redemption with respect to any such sale. Subject to the provisions of
applicable law, the Administrative Agent and the Secured Parties may postpone or
cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by law, be made at the time and place to
which the sale was postponed, or the Administrative Agent and the Secured
Parties may further postpone such sale by announcement made at such time and
place.


(b)    Remedies Relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, the Administrative
Agent shall have the right to enforce any Obligor's rights against any account
debtors and obligors on such Obligor's Accounts. Each Obligor acknowledges and
agrees that the Proceeds of its Accounts remitted to or on behalf of the
Administrative Agent in accordance with the provisions of this Section shall be
solely for the Administrative Agent's own convenience and that such Obligor
shall not have any right, title or interest in such Proceeds or in any such
other amounts except as expressly provided herein. After the

14

--------------------------------------------------------------------------------




occurrence and during the continuance of an Event of Default, to the extent
required by the Administrative Agent, each Obligor agrees to execute any
document or instrument, and to take any action, necessary under applicable law
(including the Federal Assignment of Claims Act) in order for the Administrative
Agent to exercise its rights and remedies (or be able to exercise its rights and
remedies at some future date) with respect to any Accounts of such Obligor where
the account debtor is a Governmental Authority. After the occurrence and during
the continuance of an Event of Default, the Administrative Agent and the Secured
Parties shall have no liability or responsibility to any Obligor for acceptance
of a check, draft or other order for payment of money bearing the legend
“payment in full” or words of similar import or any other restrictive legend or
endorsement or be responsible for determining the correctness of any remittance.
Each Obligor hereby agrees to indemnify the Administrative Agent and the Secured
Parties and their respective officers, directors, employees, partners, members,
counsel, agents, representatives, advisors and affiliates from and against all
liabilities, damages, losses, actions, claims, judgments, costs, expenses,
charges and reasonable attorneys' fees suffered or incurred by the
Administrative Agent or the Secured Parties (each, an “Indemnified Party”)
because of the maintenance of the foregoing arrangements except (x) with respect
to any Indemnified Party, as relating to or arising out of the gross negligence
or willful misconduct of such Indemnified Party or its officers, employees or
agents and (y) no consequential damages shall be required to be paid. In the
case of any investigation, litigation or other proceeding, the foregoing
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by an Obligor, its directors, shareholders or creditors or
an Indemnified Party or any other Person or any other Indemnified Party is
otherwise a party thereto.


(c)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof: the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise; in addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral; and if the Administrative Agent exercises its right to take
possession of the Collateral, each Obligor shall also at its expense perform any
and all other steps reasonably requested by the Administrative Agent to preserve
and protect the security interest hereby granted in the Collateral, such as
placing and maintaining signs indicating the security interest of the
Administrative Agent, appointing overseers for the Collateral and maintaining
inventory records.


(d)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Credit Document or as provided by law, or any delay by the
Administrative Agent or the Secured Parties in exercising the same, shall not
operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought to be enforced and then only to the extent specifically
stated, which in the case of the Administrative Agent or the Secured Parties
shall only be granted as provided herein. To the extent permitted by law,
neither the Administrative Agent, the Secured Parties, nor any party acting as
attorney for the Administrative Agent or the Secured Parties, shall be liable
hereunder for any acts or omissions or for any error of judgment or mistake of
fact or law other than their gross negligence or willful misconduct hereunder.
The rights and remedies of the Administrative Agent and the Secured Parties
under this Security Agreement shall be cumulative and not exclusive of any other
right or remedy which the Administrative Agent or the Secured Parties may have.

15

--------------------------------------------------------------------------------






(e)    Retention of Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may, in compliance with Sections
9-620 and 9-621 of the UCC (or any successor sections of the UCC) or otherwise
complying with the requirements of applicable law of the relevant jurisdiction,
accept or retain all or any portion of the Collateral in satisfaction of the
Credit Party Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Credit Party Obligations for
any reason.


(f)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Obligors shall be jointly
and severally liable for the deficiency, together with interest thereon at the
Default Rate, together with the costs of collection and the reasonable fees of
any attorneys employed by the Administrative Agent to collect such deficiency.
Any surplus remaining after the full payment and satisfaction of the Credit
Party Obligations shall be returned to the Obligors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.


(g)    Other Security. To the extent that any of the Credit Party Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real and other personal property and securities owned by an
Obligor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, Liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Administrative Agent's
and the Secured Parties' rights or the Credit Party Obligations under this
Security Agreement or under any other of the Credit Documents.


11.    Rights of the Administrative Agent.


(a)    Power of Attorney. Each Obligor hereby designates and appoints the
Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:


(i)    to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Collateral of such Obligor, all as the Administrative
Agent may reasonably determine in respect of such Collateral;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;


(iii)    to defend, settle, adjust or compromise any action, suit or proceeding
brought with respect to the Collateral and, in connection therewith, give such
discharge or release as the Administrative Agent may deem reasonably
appropriate;


(iv)    to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise

16

--------------------------------------------------------------------------------




to the Collateral of such Obligor, or securing or relating to such Collateral,
on behalf of and in the name of such Obligor;


(v)    to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;


(vi)    to adjust and settle claims under any insurance policy relating to the
Collateral;


(vii)    to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation financing statements, security
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may determine necessary in order to perfect and
maintain the security interests and Liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated herein;


(viii)    to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;


(ix)    to execute any document or instrument, and to take any action, necessary
under applicable law (including the Federal Assignment of Claims Act) in order
for the Administrative Agent to exercise its rights and remedies (or to be able
to exercise its rights and remedies at some future date) with respect to any
Account of an Obligor where the account debtor is a Governmental Authority; and


(x)    to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Credit Party Obligations (other than
contingent indemnity obligations that survive termination of the Credit
Documents pursuant to the stated terms thereof) remain outstanding or any Credit
Document is in effect, and until all of the Commitments shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to perfect, protect, preserve and
realize upon its security interest in the Collateral.


(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Credit Party Obligations or any portion thereof and/or
the Collateral or any portion thereof to a successor Administrative Agent, and
the assignee shall be entitled to all of the rights and remedies of the
Administrative Agent under this Security Agreement in relation thereto.


(c)    The Administrative Agent's Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being

17

--------------------------------------------------------------------------------




understood and agreed that the Obligors shall be responsible for preservation of
all rights in the Collateral, and the Administrative Agent shall be relieved of
all responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 10 hereof, the Administrative
Agent shall have no obligation to clean-up, repair or otherwise prepare the
Collateral for sale.


12.    Application of Proceeds. After the exercise of remedies by the
Administrative Agent or the Secured Parties pursuant to Section 7.2 of the
Credit Agreement (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Credit
Documents (including without limitation the maximum amount of all contingent
liabilities under Letters of Credit) shall automatically become due and payable
in accordance with the terms of such Section), any proceeds of the Collateral,
when received by the Administrative Agent or any of the Secured Parties in cash
or its equivalent, will be applied in reduction of the Credit Party Obligations
in the order set forth in Section 2.11(b) of the Credit Agreement, and each
Obligor irrevocably waives the right to direct the application of such payments
and proceeds.


13.    Costs of Counsel. Subject to the terms of Section 9.5 of the Credit
Agreement, if at any time hereafter, whether upon the occurrence of an Event of
Default or not, the Administrative Agent employs counsel to prepare or consider
amendments, waivers or consents with respect to this Security Agreement, or to
take action or make a response in or with respect to any legal or arbitral
proceeding relating to this Security Agreement or relating to the Collateral, or
to protect the Collateral or exercise any rights or remedies under this Security
Agreement or with respect to the Collateral, then the Obligors agree to promptly
pay upon demand any and all such reasonable documented costs and expenses of the
Administrative Agent, all of which costs and expenses shall constitute Credit
Party Obligations hereunder.


14.    Continuing Agreement.


(a)    This Security Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Credit Party
Obligations (other than contingent indemnity obligations that survive
termination of the Credit Documents pursuant to the stated terms thereof) remain
outstanding or any Credit Document is in effect, and until all of the
Commitments shall have been terminated. Upon such payment and termination, this
Security Agreement shall be automatically terminated and the Administrative
Agent and the Secured Parties shall, upon the request and at the expense of the
Obligors, forthwith release all of the Liens and security interests granted
hereunder and shall execute and/or deliver all UCC termination statements and/or
other documents reasonably requested by the Obligors evidencing such
termination. Notwithstanding the foregoing all releases and indemnities provided
hereunder shall survive termination of this Security Agreement.


(b)    This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Credit Party Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Secured
Party as a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event that payment of all or any part of the Credit Party
Obligations is rescinded or must be restored or returned, all reasonable

18

--------------------------------------------------------------------------------




costs and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Credit Party Obligations.


15.    Amendments; Waivers; Modifications. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 9.1 of the Credit Agreement.


16.    Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Obligor, its
successors and assigns and shall inure, together with the rights and remedies of
the Administrative Agent and the Secured Parties hereunder, to the benefit of
the Administrative Agent and the Secured Parties and their successors and
permitted assigns; provided, however, that none of the Administrative Agent,
Secured Parties or the Obligors may assign its rights hereunder, nor may any
Obligor delegate its duties hereunder, in each case except as permitted by the
Credit Agreement. To the fullest extent permitted by law, each Obligor hereby
releases the Administrative Agent and each Secured Party, each of their
respective officers, employees and agents and each of their respective
successors and assigns, from any liability for any act or omission relating to
this Security Agreement or the Collateral, except for any liability arising from
the gross negligence or willful misconduct of the Administrative Agent or such
Secured Party or their respective officers, employees and agents, in each case
as determined by a court of competent jurisdiction pursuant to a final
non-appealable judgment.


17.    Notices. All notices required or permitted to be given under this
Security Agreement shall be in conformance with Section 9.2 of the Credit
Agreement.


18.    Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart. Delivery of executed counterparts of
the Security Agreement by telecopy or other electronic means shall be effective
as an original and shall constitute a representation that an original shall be
delivered upon the request of the Administrative Agent.


19.    Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning,
construction or interpretation of any provision of this Security Agreement.


20.    Governing Law; Submission to Jurisdiction and Service of Process; Waiver
of Jury Trial; Venue. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. The terms of Sections 9.13
and 9.16 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.


21.    Severability. If any provision of this Security Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


22.    Entirety. This Security Agreement and the other Credit Documents
represent the entire agreement of the parties hereto and thereto, and supersede
all prior agreements and understandings, oral or written, if any, including any
commitment letters or correspondence relating to this Security Agreement, the
other Credit Documents or the transactions contemplated herein and therein.



19

--------------------------------------------------------------------------------




23.    Survival. All representations and warranties of the Obligors hereunder
shall survive the execution and delivery of this Security Agreement and the
other Credit Documents, the delivery of the Notes and the making of the Loans
and the issuance of the Letters of Credit under the Credit Agreement.


24.    Joint and Several Obligations of Obligors.


(a)    Each of the Obligors is accepting joint and several liability hereunder
in consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Obligors and in consideration of the undertakings of each of the
Obligors to accept joint and several liability for the obligations of each of
them.


(b)    Each of the Obligors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Obligors with respect to the payment and
performance of all of the Credit Party Obligations, it being the intention of
the parties hereto that all the Credit Party Obligations shall be the joint and
several obligations of each of the Obligors without preferences or distinction
among them.


(c)    Notwithstanding any provision to the contrary contained herein, in any
other of the Credit Documents, to the extent the obligations of an Obligor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Obligor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).


25.    Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.


26.    Amendment and Restatement Upon this Agreement becoming effective: (1) all
terms and conditions of the Existing Security Agreement, as amended and restated
by this Agreement, shall be and remain in full force and effect, as so amended
and restated, and shall constitute the legal, valid, binding and enforceable
obligations of the Obligors to the Administrative Agent on behalf of the Secured
Parties; (b) the terms and conditions of the Existing Security Agreement shall
be amended as set forth herein and, as so amended, shall be restated in its
entirety, but subject to clause (h) below, shall be amended only with respect to
the rights, duties and obligations among Obligors, Administrative Agent and
Lenders accruing from and after the date hereof; (c) this Agreement shall not,
subject to clause (h) below, in any way release or impair the rights, duties,
Credit Party Obligations or Liens created pursuant to the Existing Security
Agreement or any other Credit Documents or affect the relative priorities
thereof, except as modified hereby or by documents, instruments and agreements
executed and delivered in connection herewith, and all of such rights, duties,
Obligations and Liens, subject to clause (h) below, are assumed, ratified and
affirmed by the Obligors; (d) subject to clause (h) below, the amendment and
restatement contained herein shall not, in any manner, be construed to impair,
limit, cancel or extinguish, or constitute a novation in respect of, the
obligations and liabilities of each of the Obligors evidenced by or arising
under the Existing Credit Agreement, the Existing Security Agreement and the
other Credit Documents (as defined in the Existing Credit Agreement) and the
liens and security interests securing such Obligations and other obligations and
liabilities granted by the Obligors in the Existing Credit Agreement, the
Existing Security Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement), which shall not in any manner be impaired, limited,
terminated, waived or released; (e) the execution, delivery and effectiveness of
this Agreement shall not, subject to clause (h) below, operate as a waiver of
any right, power or remedy of the lenders under the Existing Security Agreement,
nor, subject to clause (h) below, constitute a waiver of any covenant, agreement
or obligation under any other Loan Document (as defined in the Existing Credit
Agreement), except to the extent that any

20

--------------------------------------------------------------------------------




such covenant, agreement or obligation is no longer set forth herein or is
modified hereby; (g) any and all references in the Loan Documents to the
“Security Agreement” shall, without further action of the parties, be deemed a
reference to the Existing Security Agreement, as amended and restated by this
Agreement, and as this Agreement shall be further amended or amended and
restated from time to time hereafter; and (h) all Events of Default (as defined
in the Existing Security Agreement) under the Existing Security Agreement are
hereby waived, except to extent any such Events of Default (as defined in the
Existing Security Agreement) that exist under the Existing Security Agreement on
the date hereof also constitute Events of Default under the express provisions
of this Agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

21

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.




DOMESTIC BORROWERS:    VOXX International corporation,
a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: CFO/Senior Vice President






AUDIOVOX ACCESSORIES CORPORATION, a Delaware corporation




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: CFO/Vice President/Treasurer






AUDIOVOX ELECTRONICS CORPORATION, a Delaware corporation




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: CFO/Secretary/Treasurer






AUDIOVOX CONSUMER ELECTRONICS, INC., a Delaware corporation




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: CFO/Secretary/Treasurer








AMERICAN RADIO CORP., a Georgia corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President



22

--------------------------------------------------------------------------------








CODE SYSTEMS, INC., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Chief Financial Officer




INVISION AUTOMOTIVE SYSTEMS INC., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President


BATTERIES.COM, LLC, an Indiana limited liability company




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: Secretary






KLIPSCH GROUP, INC., an Indiana corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President

23

--------------------------------------------------------------------------------




DOMESTIC GUARANTORS:        ELECTRONICS TRADEMARK HOLDING
                            COMPANY, LLC, a Delaware corporation




By: /s/ Chris Lis Johnson    
Name: Chris Lis Johnson
Title: Secretary




TECHNUITY, INC., an Indiana corporation




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: Secretary


OMEGA RESEARCH AND DEVELOPMENT TECHNOLOGY LLC, a Delaware limited liability
company




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: Secretary


LATIN AMERICA EXPORTS CORP., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Treasurer


KLIPSCH HOLDING LLC, a Delaware limited liability company




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President/Treasurer












KD SALES, LLC, an Indiana limited liability company




By: /s/ Frederick L. Farrar    
Name: Frederick L. Farrar
Title: Executive Vice President/CFO/Treasurer





24

--------------------------------------------------------------------------------






AUDIOVOX WEBSALES LLC, a Delaware limited liability company




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President




AUDIOVOX LATIN AMERICA LTD., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President




AUDIOVOX INTERNATIONAL CORP., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President




AUDIOVOX COMMUNICATIONS CORP., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President/Treasurer




AUDIOVOX GERMAN CORPORATION, a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: CFO/Vice President




AUDIOVOX ASIA INC., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President/Secretary/Treasurer

25

--------------------------------------------------------------------------------




Accepted and agreed to as of the date first above written.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                        
Name:                        
Title:                        



26

--------------------------------------------------------------------------------




SCHEDULE 4(a)


NAME CHANGES/CHANGES IN
CORPORATE STRUCTURE/TRADENAMES








On December 1, 2011, Voxx International Corporation merged with and into
Audiovox Corporation under the name Voxx International Corporation.

27

--------------------------------------------------------------------------------




EXHIBIT A


[FORM OF]


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


COPYRIGHTS




[United States Copyright Office]




Ladies and Gentlemen:


Please be advised that (a) pursuant to the Security Agreement dated as of March
14, 2012 (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Security Agreement”), by and among the Obligors party
thereto (each an “Obligor” and collectively, the “Obligors”) and Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative Agent”)
for the secured parties referenced therein (the “Secured Parties”), the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon [the copyrights, copyright licenses and copyright applications] shown
on Schedule 1 attached hereto (the “Copyrights”) to the Administrative Agent for
the ratable benefit of the Secured Parties and (b) the undersigned hereby grants
to the Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Obligor in and to the Copyrights.


The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the Copyrights
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any Copyright.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

28

--------------------------------------------------------------------------------




Very truly yours,


[OBLIGOR]


By:                        
Name:                        
Title:                        




Acknowledged and Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                        
Name:                        
Title:                        

29

--------------------------------------------------------------------------------




Schedule 1

30

--------------------------------------------------------------------------------




EXHIBIT B


[FORM OF]


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


PATENTS




[United States Patent and Trademark Office]
 
Ladies and Gentlemen:


Please be advised that (a) pursuant to the Security Agreement dated as of March
14, 2012 (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Security Agreement”), by and among the Obligors party
thereto (each an “Obligor” and collectively, the “Obligors”) and Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative Agent”)
for the secured parties referenced therein (the “Secured Parties”), the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon [the patents, patent licenses and patent applications] shown on
Schedule 1 attached hereto (the “Patents”) to the Administrative Agent for the
ratable benefit of the Secured Parties and (b) the undersigned hereby grants to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Obligor in and to the Patents.


The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the Patents (i) may
only be terminated in accordance with the terms of the Security Agreement and
(ii) is not to be construed as an assignment of any Patent.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

31

--------------------------------------------------------------------------------




Very truly yours,


[OBLIGOR]


By:                        
Name:                        
Title:                        




Acknowledged and Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                        
Name:                        
Title:                        



32

--------------------------------------------------------------------------------




Schedule 1

33

--------------------------------------------------------------------------------




EXHIBIT C


[FORM OF]


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


TRADEMARKS




[United States Patent and Trademark Office]


Ladies and Gentlemen:


Please be advised that (a) pursuant to the Security Agreement dated as of March
14, 2012 (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Security Agreement”), by and among the Obligors party
thereto (each an “Obligor” and collectively, the “Obligors”) and Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative Agent”)
for the secured parties referenced therein (the “Secured Parties”), the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon [the trademarks, trademark licenses and trademark applications] shown
on Schedule 1 attached hereto (the “Trademarks”) to the Administrative Agent for
the ratable benefit of the Secured Parties and (b) the undersigned hereby grants
to the Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Obligor in and to the Trademarks.


The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the Trademarks
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any Trademark.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

34

--------------------------------------------------------------------------------




Very truly yours,


[OBLIGOR]


By:                        
Name:                        
Title:                        




Acknowledged and Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                        
Name:                        
Title:                        

35

--------------------------------------------------------------------------------




Schedule 1

36

--------------------------------------------------------------------------------







37